DETAILED ACTION
This is in response to the reply filed on 08/31/2022. Claims 1-12 are pending in this Action. 

Remark
In the response filed 08/31/2022, claims 1 and 7 have been amended, no claim has been cancelled, and no new claim has been added.
The prior double patenting rejections are withdrawn in view of the terminal disclaimer filed 08/31/2022.
The Applicant’s amendments regarding 35 USC 112(a) and (b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(a) and (b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
With respect to the argument that the examiner improperly ignored one or more limitations: 
The applicant in page 7 of the Remark argues that:
…the prior art references do not meet the claim limitations of removing a plurality of data biases from the first distributable model using a plurality of data transformation nodes, wherein the biases comprise trends exhibited within the data; create a generalized dataset based on the instance of the distributable model and the removed data biases for use in a second distributable model; train the second distributable model with the generalized dataset; generate an update report based at least in part on changes made to the first distributable model to train the second distributable model. 
First, as argued below, Hu does not teach bias cleansing. Hu does teach cleansing data of incorrect, irrelevant, and faulty data, but only in the context of excluding poor or incorrect data. To argue that Hu's cleansing teaches the bias cleansing of the claimed invention would require defining bias in a manner inconsistent with its ordinary and customary meaning and interpret the claim limitations to be broader than their broadest reasonable interpretation. Further, the claimed invention involves functions which identify, weight and correct biases and also utilize biases. Under Medrad, these functions indicate that the claim language means something different than that taught in Hu. Additionally, the claimed invention's limitation includes the claim language wherein the biases comprise trends exhibited within the data, which claim language is not taught by any of the prior art references. Therefore, these claim limitations are not taught, and a rejection based on Hu is inappropriate. 

Second, as argued below, Matsuoka does not meet the claim limitation of generating an update report because it is non-analogous art. Because Matsuoka is not in the same field of endeavor nor reasonably pertinent to the problem solved by the claimed invention, a person of ordinary skill in the art would not look to it to solve the problem of improving a distributable model with distributed data. Therefore, the claim limitation is not taught, and a rejection based on Matsuoka is inappropriate. 

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The specification of the current invention fails to provide an explicit and clear definition for claimed data “biases.” Paragraph 1 of the current invention contains only non-limiting examples of data “biases” without providing a clear definition of the term. As recommended by MPEP 2111, the Examiner gives the claimed terms their broadest and reasonable interpretation in light of the specification. In this case, in the absence of the clear definition of “data biases”, the Examiner can interpret biases as incorrect, irrelevant, and/or faulty data. The Examiner holds that aforementioned interpretation of the term “biases” is not inconsistent with the specification of the current invention.
Here, Hu discloses cleansing data and removing incorrect, irrelevant, and faulty data (i.e. biases) using data, creating cleansed data for a model, the incorrected and faulty data is automatically corrected and training models with the cleansed and corrected data (See Hu: at least para 27, 34, and 66). Furthermore, it is obvious to a person of ordinary skill in the art that faulty/malicious data could include racist or biased data trending data about a particular race, ethnicity, or religion. Therefore, modifying Miao with Hu’s teaching would disclose or at least suggest the limitation of “remove a plurality of data biases from the first distributable model using a plurality of data 10transformation nodes, wherein the biases comprise trends exhibited within the data; create a generalized dataset based on the instance of the distributable model and the removed data biases for use in a second distributable model; train the second distributable model with the generalized dataset,” as recited in claim 1.
Furthermore, the Examiner respectfully disagrees with the applicant’s argument that Matsuoka is a non-analogous art. As explained below, the Examiner contends that Matsuoka as implied in col. 1, lines 10-19 of Matsuoka is related to information/data processing using selecting and displaying data items which is the same field of endeavor as the current invention. 

With respect to the argument that Matsuoka is a non-analogous art:
the applicant in pages 8-10 of the Remark argues that 
The present invention relates to a selection item display system and method operated in a system which displays selection items during the operation using an information processing device, and operates corresponding to items selected by the user. (Matsuoka, column 2, lines 32-37). Figs. 8-9 of Matsuoka, which the examiner cites as disclosing reporting updates or modification to a model which is generating a report based on updates to the model, does not teach anything having to do with the field of machine learning, particularly model improvement using data distributed across multiple devices. 
… Therefore, Matsuoka is not in the same field of endeavor nor reasonably pertinent to the problem solved by the claimed invention, and the applicant respectfully submits that Matsuoka is not appropriate prior art for the claimed invention as it is non-analogous art. The examiner failed to show a reasonable motivation to combine the prior art

The Examiner respectfully disagrees.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  MPEP 2141(a) states: This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In this case, the claimed invention as stated in the specification and the claims is specifically pertinent to improving a distributable model with distributed data and generally is related to field of endeavor of data processing. In the current claimed invention model (i.e. data) is processed utilizing distributed data and machine learning algorithm. Thus, the Examiner holds that the current claimed invention generally pertinent to data processing that utilizes machine learning and distributed data (i.e. data). 
The Examiner contends that Matsuoka as it is implied in col. 1, lines 10-19 is related to information/data processing using selecting and displaying data items. Although, Matsuoka may not be specifically related to machine learning model improvement, Matsuoka generally is related to information/data processing that is the same field of endeavor as the current claimed invention. 

With respect to the argument that the examiner failed to show a reasonable motivation to combine the prior art:
the applicant in pages 10-12 of the Remark argues that 
…a person of ordinary skill would not have combined Miao with Matsuoka. Not only is Matsuoka not in the same field of endeavor, but it is irrelevant to the problem at hand. One of ordinary skill in the art would not have a reason or motivation to rely on Matsuoka to make the claimed invention with a reasonable expectation of success, as in In re Whiton. Miao does not mention generating an update report based at least in part on changes made to the first distributable model to train the second distributable model, and there is no evidence to suggest that a person of ordinary skill in the art would recognize that the update report used in Matsuoka would be compatible with the distributable model of Miao. Because there is no evidence that the teachings of the references were compatible, the rejection based on modifying Miao in light of Matsuoka is inappropriate.

The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case:
As it was explained above, Matsuoka and the current claimed invention are considered to be analogous art because they are from the same field of endeavor of data processing. As such, a person of ordinary skill in the art would combine them. 
Matsuoka discloses reporting updates or modification to a model which is generating a report based on updates to the model (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10). A person of ordinary skill in the art would have been motivated to improve functionality of the system by reporting of updates to the source computing device in order to adjust operations associated with models according to the updates. Modifying of the combination of Miao and Hu with Matsuoka would disclose or at least suggest the limitation of “generating an update report based at least in part on changes made to the first distributable model to generate the second distributable model,” as recited in claim 1. 
Said combining or modifying of the teachings of the prior art has produced the claimed invention based on teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.


With respect to the argument that Examiner has exceeded the "broadest reasonable interpretation" of claims in citing Hu:
the applicant in pages 12-13 of the Remark argues that
The examiner argues that Hu teaches bias cleansing in that it discloses cleansing incorrect, irrelevant, and faulty data. However, interpreting bias cleansing so broadly that it is disclosed merely by excluding poor data exceeds the ordinary and customary meaning of data bias in the field and is further inconsistent with the use of the claim term in the specification and drawings. Specification paragraph 3 points out examples of bias resulting from region, age group, or ethnicity as not conducive for use to train a general-use model. These examples comprehend recognized data bias types including sample, selection, association, and measurement bias. Those skilled in the art would not interpret Hu's minimal data corrections as extending to the bias cleansing described in these examples. Additionally, Specification paragraph 35 points out that the system can be configured to allow certain biases to remain, such as in adherence to local laws. Therefore, a person skilled in the art would understand biases as contemplated in the claimed invention to be more particularized in meaning than the overly broad interpretation required to suggest that Hu discloses their cleansing.
… Applicant submits that Hu does not disclose removing a plurality of data biases within data and creating a cleansed dataset based on instance of the distributed model and the removed biases.

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The specification of the current invention fails to provide an explicit and clear definition for claimed data “biases.” Paragraph 3 of the current invention contains only non-limiting examples of data “biases” without providing a clear definition of the term. As recommended by MPEP 2111, the Examiner gives the claimed terms their broadest and reasonable interpretation in light of the specification. In this case, in the absence of the clear definition of “data biases”, the Examiner interprets it as incorrect, irrelevant, and/or faulty data. The Examiner holds that aforementioned interpretation of the term “biases” is not inconsistent with the specification of the current invention, and thus the Examiner has not exceeded the broadest and reasonable interpretation of the claimed limitation of “data biases.”
Hu discloses cleansing data and removing incorrect, irrelevant, and faulty data (i.e. biases), creating cleansed data for a model, the incorrected and faulty data is automatically corrected and training models with the cleansed and corrected data (See Hu: at least para 27, 34, and 66). As such, modifying the teachings of the combination of Miao with Hu’s teaching would disclose or at least suggest the limitation of removing a plurality of data biases within data and creating a cleansed dataset based on instance of the distributed model and the removed biases.

With respect to the argument against rejections of claims 4-6 citing and 10-12:
The applicant argues that 
Applicant raises the above arguments in favor of patentability and further submits that Silberman's disclosure of related art describing bias merely acknowledges that biases and bias creep exist (Silberman, [0003]) and does not render the claimed invention obvious. Further, Silberman does not disclose the system of claim 1, wherein at least a portion of the biases contained within the first distributable model is based on geography, age, or gender. Instead, Silberman discloses a bias monitoring classifier which reduces bias by making a second determination of whether to extend credit to a specific person. If the bias monitoring classifier arrives at a different decision than the production classifier, then the production classifier may be making biased decisions and a conflict counter is used until the threshold triggers a policy decision or review.
… Additionally, there is no motivation to combine Silberman with Miao, Matsuoka, and Hu to arrive at the claimed invention except for hindsight.
… Silberman's mere disclosure of the existence of bias on the basis of geography, age, or gender as relied on by the examiner constitutes this very reliance on isolated teachings and is improper.

The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Silberman does not disclose a first distributable model. However, said limitation is already taught by the combination of Miao, Hu, and Matsuoka. The combination of Miao, Hu, and Matsuoka as established in rejection of claim 1 has already disclosed biased data within a first distributable model. But, the combination does not explicitly specify that the biased data is based on geography, age, and/or gender. 
Silberman discloses that biases may be based on geographic location, age, gender, etc. (See Silberman: at least para 3). Therefore, modifying of the combination of Miao, Hu, and, Matsuoka with Silberman’s teaching would disclose or at least suggest to include geography, age, and gender in biased data. The motivation for doing so would have been to improve functionality of the system by identifying bias or inaccurate information related to geographical location.
Thus, the combined teachings of Miao, Hu, Matsuoka, and Silberman would teach the biases contained in the first distributable model include geography, age, and gender data. 

In conclusion, based on above reasoning and explanation, the 35 USC 103 rejections of claims 1-12 are maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al., US 2015/0242760 (Miao, hereafter) in view of Hu et al., US 2018/0276560 (Hu, hereafter) and further in view of Matsuoka, US 5,953,011.
Regarding claim 1,
Miao discloses a system for improving a distributable model with biases contained in distributed data, comprising: 
a directed computation graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor (See Miao: at least Fig. 1 and paragraph 29, computing device 102 comprising a memory and a processor), cause the processor to: 
receive a first distributable model from a distributable model source (See Miao: at least para 18 and 31, receiving a global machine learning model (i.e. first distributable model) from a server (i.e. distributable model source)); and 
upload the second distributable model to the distributable model source (See Miao: at least para 31 and 48, transmitting a personalized/updated machine learning model (i.e. second distributable model) to the server).
Miao discloses the limitations as stated above including hiding or not sharing user private information and training data includes data from a population (i.e. trending data) (See Miao: at least para 26, 32, and 41). However, Miao does not expressly teach removing a plurality of data biases from the first distributable model using a plurality of data 10transformation nodes, wherein the biases comprise trends exhibited within the data; create a generalized dataset based on the instance of the distributable model and the removed data biases for use in a second distributable model; train the second distributable model with the generalized dataset.
On the other hand, Hu discloses cleansing data and removing incorrect, irrelevant, and faulty data (i.e. biases) using data, creating cleansed data for a model, the incorrected and faulty data is automatically corrected and training models with the cleansed and corrected data (See Hu: at least para 27, 34, and 66). Furthermore, it is obvious to a person of ordinary skill in the art that faulty/malicious data could include racist or biased data trending data about a particular race, ethnicity, or religion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Miao with Hu’s teaching in order to remove a plurality of data biases from the first distributable model using a plurality of data 10transformation nodes, wherein the biases comprise trends exhibited within the data; create a generalized dataset based on the instance of the distributable model and the removed data biases for use in a second distributable model; train the second distributable model with the generalized dataset. The motivation for doing so would have been to improve accuracy of machine learning models by removing inaccurate and biased data from training data.
The combination of Miao and Hu discloses the limitations as stated above including updating and changing a global machine learning model to a personalized machine learning model. However, it does not expressly teach generate an update report based at least in part on changes made to the first distributable model to train the second distributable model. 
On the other hand, Matsuoka discloses reporting updates or modification to a model which is generating a report based on updates to the model (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Miao and Hu with Matsuoka’s teaching in order to generate an update report based at least in part on changes made to the first distributable model to train the second distributable model. The motivation for doing so would have been to improve functionality of the system by reporting of updates to the source computing device in order to adjust operations associated with models according to the updates.
Regarding claim 2,
the combination of Miao, Hu, and Matsuoka discloses wherein at least a portion the cleansed dataset is data that has had sensitive information removed (See Hu: at least para 34, credit card or voter data). 
Regarding claim 3,
the combination of Miao, Hu, and Matsuoka discloses wherein the at least a portion of the update report is used by the distributable model source to improve the distributable model (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10).
Regarding claims 7-9,
the scopes of the claims are substantially the same as claims 1-3, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3, respectively.

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable
over Miao et al., US 2015/0242760 in view of Hu et al., US 2018/0276560 further in view of Matsuoka, US 5,953,011 and further in view of Silberman et al., US 2017/0330058 (Silberman, hereafter).
Regarding claim 4,
the combination of Miao, Hu, and, Matsuoka discloses the limitations as stated above including data comprising inaccurate or incorrect (i.e. bias) information. However, it does not expressly teach wherein at least a portion of the biases contained within the data stored in memory is based on geography.
On the other hand, Silberman discloses that biases may be based on geographic
location, age, gender, etc. (See Silberman: at least para 3). Therefore, it would have
been obvious to one of ordinary skill in the art before the time the invention was
effectively filed to modify the teachings of the combination of Miao, Hu, and, Matsuoka with Silberman’s teaching in order to include biases referring to geography. The motivation for doing so would have been to improve functionality of the system by identifying bias or inaccurate information related to geographical location.
Regarding claim 5,
the combination of Miao, Hu, and, Matsuoka discloses the limitations as stated above including data comprising inaccurate or incorrect (i.e. bias) information. However, it does not expressly teach wherein at least a portion of the biases contained within the data stored in memory is based on age.
On the other hand, Silberman discloses that biases may be based on 
geographic location, age, gender, etc. (See Silberman: at least para 3). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Miao, Hu, and, Matsuoka with Silberman’s teaching in order to include biases referring to geography. The motivation for doing so would have been to improve functionality of the system by identifying bias or inaccurate information related to age.
Regarding claim 6,
the combination of Miao, Hu, and, Matsuoka discloses the limitations as stated above including data comprising inaccurate or incorrect (i.e. bias) information. However, it does not expressly teach wherein at least a portion of the biases contained within the data stored in memory is based on gender.
On the other hand, Silberman discloses that biases may be based on geographic location, age, gender, etc. (See Silberman: at least para 3). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Miao, Hu, and, Matsuoka with Silberman’s teaching in order to include biases referring to geography. The motivation for doing so would have been to improve functionality of the system by identifying bias or inaccurate information related to gender.
Regarding claims 10-12,
the scopes of the claims are substantially the same as claims 4-6, respectively,
and are rejected on the same basis as set forth for the rejections of claims 4-6,
respectively.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARES JAMI/
Primary Examiner, Art Unit 2162
11/04/2022